Name: 96/243/ECSC: Council Decision of 25 March 1996 approving amendments to the statutes of the Kernkraftwerk RWE- Bayernwerk GmbH (KRB) joint undertaking
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  business organisation;  business classification;  electrical and nuclear industries;  legal form of organisations
 Date Published: 1996-03-30

 Avis juridique important|31996D024396/243/ECSC: Council Decision of 25 March 1996 approving amendments to the statutes of the Kernkraftwerk RWE- Bayernwerk GmbH (KRB) joint undertaking Official Journal L 080 , 30/03/1996 P. 0062 - 0063COUNCIL DECISION of 25 March 1996 approving amendments to the statutes of the Kernkraftwerk RWE-Bayernwerk GmbH (KRB) joint undertaking (96/243/ECSC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 50 thereof,Having regard to the proposal from the Commission,Whereas the Council, by Decision 63/27/Euratom (1), established the Kernkraftwerk RWE-Bayernwerk GmbH (KRB) in the form of a joint undertaking;Whereas by Decision 88/446/Euratom (2), the Council amended Decision 63/27/Euratom to extend the period of validity of the joint undertaking status for a further 12 years ending in the year 2000 with a view to complete dismantling by KRB of its nuclear power station;Whereas the decision taken at the general meeting of the members of KRB on 11 November 1994 to reduce the capital of the joint undertaking from 100 million German marks to 40 million German marks constitutes an amendment to the statutes of the joint undertaking;Whereas considering the reduction in its activities as a result of the dismantling of the nuclear power station, this reduction in capital does not prejudice sound financial management of the joint undertaking; whereas the corresponding amendment to the statutes of the joint undertaking should consequently be approved,HAS ADOPTED THIS DECISION:Article 1 The amendments to Articles 4 and 5 of the statutes of the Kernkraftwerk RWE-Bayernwerk GmbH (KRB) joint undertaking, as annexed to this Decision, are hereby approved.Article 2 This Decision is addressed to the Member States and to the KRB joint undertaking.Done at Brussels, 25 March 1996.For the CouncilThe PresidentG. SALVINI(1) OJ No 93, 22. 6. 1963, p. 1745/63.(2) OJ No L 222, 12. 8. 1988, p. 3.ANNEX AMENDMENTS TO THE STATUTES OF THE KERNKRAFTWERK RWE-BAYERNWERK GMBH (KRB) JOINT UNDERTAKING 1. Article 4 of the Statutes shall be replaced as follows:'Article 4CapitalThe capital of the company is DM 40 000 000 (forty million German marks).`2. Article 5 of the Statutes shall be replaced as follows:'Article 5Subscribed capitalThe capital is subscribed by:(a) Rheinisch-WestfÃ ¤lisches ElektrizitÃ ¤tswerk Energie Aktiengesellschaft, Essen, contributing DM 30 000 000;(b) Bayernwerk Aktiengesellschaft, Munich, contributing DM 10 000 000.`